Citation Nr: 1505129	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-21 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities including as a result of exposure to herbicide.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel






INTRODUCTION

The Veteran served honorably on active duty from August 1967 to November 1973 and from July 1974 to December 1978.  Additional service from December 1978 to April 1990 is dishonorable for VA purposes under 38 C.F.R. § 3.12(c) (2014).

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2014, the Board denied entitlement to service connection for a psychiatric disorder.  At that time, the Board also remanded the peripheral neuropathy claim to the RO for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam era, and he is presumed to have been exposed to Agent Orange or other herbicide agents during that time.

2.  A disability of the lower extremities, to include peripheral neuropathy, was not manifest during service, was not manifest within one year of separation from service, and any current disability of the lower extremities is not attributable to service, to include exposure to herbicides such as Agent Orange.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard February 2011 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.  Pursuant to the Board's February 2014 remand, more recent VA treatment records were obtained.

The Veteran has been provided VA medical examinations in connection with the claim.  Most recently, the Veteran was provided a VA medical examination and opinion in July 2014 pursuant to the Board's February 2014 remand.  The July 2014 examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (to include peripheral neuropathy), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In the instant case, there is no presumed service connection because peripheral neuropathy of the lower extremities was not medically diagnosed within one year of discharge (or shown to manifest then with a later diagnosis); indeed, they were not diagnosed until decades after service.  

Alternatively, a 'veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.'  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  The Veteran's service records clearly demonstrate that he served in the Republic of Vietnam during the required period.  Therefore, he is presumed to have been exposed to herbicides, including Agent Orange, in service because there is no affirmative evidence to the contrary. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Such diseases include, among others, acute and subacute, or early-onset, peripheral neuropathy.  Id.  In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.

The regulation previously stated that "acute and subacute" peripheral neuropathy meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.).  In the National Academy of Sciences' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy" VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient. 

A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the nexus between lower extremity peripheral neuropathy and service, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Therefore, medical evidence will be required to establish a medical diagnosis of the Veteran's claimed peripheral neuropathy and to address the question of whether his active duty service, including his exposure to herbicides, caused his peripheral neuropathy.

Notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In the absence of a presumptive basis to grant a claim, to establish a right to compensation for a present disability on a direct basis, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

III. Facts and Analysis

The Veteran contends that he has peripheral neuropathy of the lower extremities either incurred during active duty or due to exposure to Agent Orange during service in Vietnam.

Service treatment records for all periods of service and records of private medical care from March 1995 to January 2009 are silent for any symptoms, diagnoses, or treatment for a neurologic disorder of the lower extremities.  The Veteran's service and VA treatment records mention issues with alcohol use.  Nevertheless, the Veteran reported to VA primary care and neurologic clinicians that he experienced decreased sensation worsening to pain, numbness, tingling, and burning in the lower legs since he returned from service in Vietnam.

In August 2010, a VA primary care physician noted the Veteran's reports of pain and burning sensation in the legs and feet and referred the Veteran for examination in a neurology clinic.  In consultations in November 2010 and January 2011, clinicians noted a slow gait, decreased sensation from the feet to the knees, and loss of reflexes in the knees and ankles.  A neurologist diagnosed chronic bilateral lower extremity paresthesia consistent with peripheral neuropathy.  The neurologist explained that Agent Orange can cause acute neuropathy that typically improves.   Furthermore, he stated that the fact that the Veteran's neuropathy is longstanding and chronic is atypical of Agent Orange exposure.  Other potential etiologies include previous alcohol use, underlying diabetes, autoimmune, infections, and hereditary etiology.  The neurologist ordered blood and neurologic testing and prescribed medication, but the file does not contain the results or clinical evaluation of these tests.

In March 2011, a VA compensation and pension physician noted the Veteran's symptoms, the previous examinations by the neurologists, and observations of substantially the same symptoms of the lower extremities.  The physician also noted that the Veteran had no history of diabetes, that blood testing performed in January was normal, and that neurologic testing confirmed diagnoses of peripheral neuropathy in the lower extremities and right L5-S1 radiculopathy.  The physician also concluded that the Veteran's chronic peripheral neuropathy was not likely related to Agent Orange because herbicide exposure causes acute neuropathy that resolves within two years of onset.

In July 2014, a VA compensation and pension physician reviewed the Veteran's claim file and history of reported symptomatology.  The physician noted that medical literature entitled "Toxic Neuropathies," revised in February 2013, found no compelling evidence of toxin-induced neuropathy.  The article also discussed that it is well-known that neuropathy exists with chronic alcohol use.  Based on his review of the claim file, including the lack of reported neuropathy symptoms during service and the aforementioned medical literature, the examiner concluded that it was less likely than not that the Veteran's current peripheral neuropathy was caused or aggravated by exposure to Agent Orange and was as likely as not related to the Veteran's chronic alcohol use over many years. 

The conclusions offered by the August 2010 VA neurologists and March 2011 compensation and pension physician, though competent and credible, are inconsistent with the more recent change to the regulations for presumptive service connection for peripheral neuropathy.  Specifically, the regulations now recognize that the disease need not be acute or transient, but only that it manifest to a compensable degree within one year of exposure to the herbicide agents.  Accordingly, the August 2010 and March 2011 opinions weigh against the claim, but have limited probative value given the regulation change.

In contrast, the July 2014 medical opinion is consistent with the change in regulations and instead is based, in part, upon the lack of reported symptomatology during and after the Veteran's exposure to herbicides as well as updated medical literature.  Generally, the absence of evidence of contemporaneous complaints or treatment for relevant symptoms and disability does not, by itself, constitute substantive negative evidence to be weighed against a claim.  However, the Federal Circuit held that evidence of a prolonged period without medical complaint can be considered in making a service connection determination.  Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, there is an absence of complaints of or treatment for peripheral neuropathy for nearly four decades following service in Vietnam, which is a factor for evaluating the claim.  The opinion is also consistent with the National Academy of Sciences' (NAS) report Veterans and Agent Orange: Update 2010, NAS which concluded that exposure to herbicides did not lead to the development of delayed-onset chronic peripheral neuropathy.  Accordingly, the Board finds that the July 2014 medical opinion has significant probative value.
 
Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran's current peripheral neuropathy of the lower extremities was incurred in or otherwise related to his military service.  The Veteran is not competent to relate a history of numbness or tingling to his current diagnosis of peripheral neuropathy because he does not have the medical expertise required to provide such a diagnosis.  In other words, even assuming, arguendo, that the Veteran had numbness and tingling in service, or shortly thereafter, there is no record of any medical professional attributing such symptoms to peripheral neuropathy. 

The Board has considered the Veteran's reports that he experienced a continuity of neuropathy symptoms since active service.  Credibility, however, is an adjudicative and not a medical determination.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the Veteran's statements as to the circumstances of his in-service lower extremity problems are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.  In that regard, the Board notes that the Veteran's service treatment records include no complaints of lower extremity numbness.  Furthermore, in a February 1974 Medical History Report, the Veteran reported that he was in good health with no concerns.   After service, there is no indication that the Veteran sought treatment for neurological problems until 2010.  Moreover, the symptoms have been expressly attributed to alcohol use by a medical expert.  Therefore, the Board finds the Veteran's assertions as to a continuity of symptomatology not credible. 

In sum, the Board concludes that the preponderance of the evidence is against granting entitlement to service connection for peripheral neuropathy of the lower extremities.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 

Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER


Service connection for peripheral neuropathy of the lower extremities, to include as due to exposure to herbicides, is denied



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


